Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0002448
                                                         22-AUG-2013
                                                         01:52 PM

                         SCPW-13-0002448

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                FRANCIS M. SHYANGUYA, Petitioner,

                                  vs.

      THE HONORABLE RHONDA A. NISHIMURA, Respondent Judge,

                                  and

EMPLOYMENT SECURITY APPEALS REFEREES' OFFICE (ESARO), ALAN WONG,
     APPEALS OFFICER, AND THE RITZ-CARLTON HOTEL CO., LLC,
                           Respondents.


                       ORIGINAL PROCEEDING
              (CAAP-13-0001659; CIV. NO. 13-1-0149)

         ORDER DENYING APPLICATION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Francis M. Shyanguya's
application for a writ of mandamus, filed on July 30, 2013, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner does not have a clear and
indisputable right to the entry of findings of fact and
conclusions of law in a decision from an agency appeal and has
alternative means to seek relief.       Petitioner, therefore, is not
entitled to a writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i
200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the application for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, August 22, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack